Citation Nr: 1206051	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-10 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a claimed bilateral knee disorder.   

2.  Entitlement to service connection for a claimed bilateral ankle disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to August 1973.  

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the RO.  

The Veteran requested a hearing with the Board in March 2008, but cancelled this request in October 2010.  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings of knee or ankle condition in service or for many years thereafter.  

2.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to a knee or ankle condition following service.  

3.  The currently reported degenerative changes of the knees is not shown to be due to an injury or other event or incident of the Veteran's period of active service 

4.  The Veteran is not shown to have a bilateral ankle disability due to an injury or other event or incident of his period of active service. 


CONCLUSIONS OF LAW

1.  The Veteran's bilateral knee disability manifested by degenerative changes is not due to disease or injury that was incurred in or aggravated by active service, nor may any arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011). 

2.  The Veteran is not shown to have a bilateral ankle disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided a VCAA notice letter to the Veteran in February 2007, prior to the initial adjudication of the claims.    

The letters notified the Veteran of what information and evidence must be submitted to substantiate claims for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The February 2007 letter provided this notice.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements has been satisfied.  All available service treatment records were obtained.  

In February 2007, the Veteran stated that he did not receive treatment for the claimed knee or ankle conditions and had no additional evidence to submit in support of his claim.  There is no identified relevant evidence to be obtained.

The Veteran underwent a VA examination in January 2008 to obtain medical evidence as to the nature and etiology of the claimed knee and ankle disabilities.  

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Entitlement to Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if arthritis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

The Veteran asserts that his claimed knee and ankle conditions are the result of his service as a paratrooper in the 82nd Airborne Division.  He reports having had several dozen of parachute landings that led to the development of traumatic arthritis.  See the Veteran's statements dated in August 2006 and August 2007.   

The Veteran, as a layperson, is competent to describe an injury or an event such a parachute landing.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

Further, the Veteran's statements are consistent with his circumstances of service.  The Veteran's DD Form 214 indicates that the Veteran has a parachute badge.  Thus, the Board finds that the Veteran made parachute jumps in service.  

However, on review, the service treatment records are found to be negative for complaints or findings referable to a knee or ankle disorder.  When examined at entry in August 1970, the Veteran did note having a history of broken bones and having sustained a right ankle fracture at age 16.  

The service treatment records show that the Veteran sustained injuries that included fractures of the ribs on the right side in an automobile accident in September 1971.  In November 1971, he had X-ray studies that showed a fracture of the proximal portion of the second metacarpal of the right hand.  Then, in December 1972, he was rendered medical attention for a facial injury sustained while playing football.   

When examined at the time of service discharge in July 1973, the Veteran was noted to have scars on his shoulder.  His lower extremities were noted to be within normal limits at that time.  

The submitted private records show that the Veteran underwent treatment from 2002 to 2005 for a low back disability related to a work injury sustained in April 1997.  When initially evaluated in May 2002, the Veteran reported a history of a left ankle fracture in the 1960's and a left knee fracture in the 1980's and complained for low back pain that radiated into his hips, thighs, knees, ankles and feet.  On examination, his knees and ankles were noted to have ranges of motion that were within normal limits.  

When examined by VA  in August 2005, the X-ray studies of the right knee showed findings of degenerative changes and osteochondritis dissecans of the femoral condyles.

Regarding the claimed bilateral ankle condition, there is no showing of a current ankle disability.

The Veteran reports having complaints of ankle pain, but there is no diagnosed ankle disability.  The Veteran underwent a VA examination in January 2008 to obtain medical evidence as to the nature and likely etiology of the claimed ankle conditions.  The examiner reviewed the claims folder and examined the Veteran.  The examiner concluded that there was no pathology detected to render a diagnosis involving either ankle.  

The Veteran then submitted a March 2008 statement from K.M. who stated that the repeated impact to the lower extremities due to parachute landing falls was "just as likely as not to be the etiology of his current pain in the knees and ankles."  However, K.M. did not provide a diagnosis referable to an ankle disability.  

Thus, on this record, the current symptoms of pain are not shown to be attributable to identified pathology of either ankle.  The Court has held that a symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  

Without a finding of pathology to which the symptoms of pain can be attributed, there is no basis to find a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The Veteran's own statements that he has ankle pain are competent because he is able to report observable symptoms.  A lay person is only qualified to report on matters which are capable of lay observation.  They are not qualified to render opinions which require medical expertise, such as the diagnosis or cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).   

However, on VA examination, the Veteran was noted to have pain-free, active and passive motion of  each ankle.  

The Veteran has not submitted any medical evidence that tends to support his lay assertions that he has a current ankle disability to which any complaint of pain can be attributed.  Moreover, to the extent that his reports of having ankle pain have been inconsistent, the Veteran's lay assertions are not found to be credible for the purpose of establishing a continuity of symptomatology since service.   

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).

As such, the preponderance of the evidence is found to be against finding that the Veteran has a current disability of either ankle that can be linked to an injury or other event of his period of active service.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Accordingly, on this record, the claim of service connection for a bilateral ankle disorder must be denied.

Regarding the claim for a bilateral knee disorder, there is competent evidence consistent with bilateral knee disability manifested by degenerative changes.  There is medical evidence of diagnoses of mild degenerative changes of the knees.  See the VA examination reports dated in August 2005 and February 2008.  

The Board finds that the preponderance of the evidence establishes that the bilateral knee disabilities first manifested many years after service and are not related to disease or injury in service.  

There is no evidence of complaints or findings of a bilateral knee injury or condition in service.   

Neither the November 1970 enlistment examination nor the August 1973 separation examination shows that examination of the lower extremities was not normal.   The Veteran did not report any knee complaints.  

There is no evidence of a diagnosis of arthritis of the knees within one year of service separation in August 1973.  The record shows that degenerative changes of the knees were first detected in August 2005 upon VA x-ray examination.  See the August 2005 VA x-ray examination.  

Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There also is a medical opinion that the current bilateral knee disability is not related to the Veteran's period of service.  

The Veteran underwent a VA examination in January 2008 to obtain medical evidence as to the nature and likely etiology of the claimed knee condition.  The examiner reviewed the claims folder and examined the Veteran.  

The examiner concluded that the current degenerative joint disease of the knees was not secondary to the Veteran's parachute landing falls in service.  The examiner indicated that he carefully reviewed the claims folder and found that the Veteran had no documented acute and chronic conditions of the knees in active service.  

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  In assessing such evidence, whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.

The Court indicated that the claims file "[was] not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  Id.

The Board finds that the January 2008 VA medical opinion to have great probative value as it reflects the most comprehensive and reasoned review of the entire evidentiary record.  The VA examiner was able to review the claims folder including the service treatment records and he considered the Veteran's report of the injury in service.  

In the submitted March 2008 statement, K.M. stated that the Veteran was a former paratrooper and experienced repeated impact to the lower extremities due to parachute landing falls and opined that "this [was] just as likely as not to be the etiology of his current pain in the knees and ankles."  

The Board finds the statement by K.M. to have limited probative value.  It is not clear whether K.M. reviewed the claims file including the service treatment records or other medical information in the record.  Thus, it is not clear whether the opinion is based upon sufficient facts and data.  

For instance, there is no evidence that the Veteran had "repeated" parachute landing falls in service.  Moreover, he did not address the other medical information in the record showing that the Veteran suffered a left knee fracture after service in the 1980's and other serious injuries in a work accident in April 1997.  Finally, he did not assess the absence of a documented knee injury in service or continuity of symptomatology thereafter in providing his statement about the etiology of the Veteran's inconsistent reports of knee pain.      

Accordingly, the Board finds that the 2008 VA medical opinion to have the most evidentiary weight in deciding this appeal since the VA examiner reviewed the claims folder including the service treatment records and the Veteran's entire medical history before rendering the medical opinion. 

The Veteran himself relates the current bilateral knee disability to the parachute landings in service.  Although the Veteran, as a layperson, is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no evidence which establishes that the Veteran has medical expertise.

The Veteran also has not provided any credible lay assertions of bilateral knee symptoms beginning earlier than those recorded in connection with the treatment rendered for the work injury sustained in August 1997.  Then, he reported having low back pain that radiated into the lower extremities.  Now, the Veteran, like KM, has only provided general assertions that he has a current bilateral knee degenerative changes that are due to the parachute landings in service.   

In summary, the Board finds that the preponderance of the evidence establishes that any current bilateral knee degenerative changes are not due to an injury or other identified event or incident of his period of service.  Accordingly, the Veteran's claim of service connection for a bilateral knee disorder must be denied.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a claimed bilateral ankle disorder is denied.  

Service connection for a bilateral knee disorder is denied. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


